DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al (US 2004/0234424) in light of Proudkii et al. (US 2012/0091033). 
Regarding claim 1, Pai, a reference cited by Applicant, is directed to a light-mediated micro-chemical reactor. With respect to claim 1, Pai discloses the chemical reactor “a chemical reaction device” as shown in Fig. 2 comprising a chemical reaction chamber 14 “a chemical reaction container structure” having a hollow interior; lights 
Further, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function, /n re Danly 120 USPQ 528. 
It has been also held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, Ex parte Masham 2 USPQ 1647.
Regarding claim 2, the same is applied to claim 1 to the intended use of the device.
Regarding claim 3, Pai discloses it in Fig. 2.
Regarding claim 5, Pai discloses it in p. [0034] that the reflectors form the Fabry-Perot etalon “the opto-electrical filed confinement structure”.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pai ‘424  and Proudkii ‘033 as applied to claims 1-3 and 5 above, and further in view of Miura et al. (JP7-8745), another reference cited by Applicant and provided with a translation. 
Regarding claim 4, the difference between Pai as applied above and each of the instant claims is the recited limitation. Miura discloses in the abstract and Fig. 1 a chemical reaction device using laser (an electromagnetic source) comprising a hollow interior having multireflection mirrors 19, 23 parallel to each of others as sides, each of the multireflection mirrors “prismatic shape” comprising of a central plane mirror and concave mirrors which surrounds the central plane mirror, and an input to transport fluid into the hollow interior and an output to fluid out of the hollow interior, the chemical reaction device connected to one or more chemical reaction device through the inlet and the outlet. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a multiple chemical reactor arranged in series in Pai in view of Miura for the benefit of increasing lengths of light paths (p.[0016] of Miura).
Regarding claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Pai such that the reflectors are arranged parallel to each of others as sides, each of the reflection mirrors “prismatic shape” comprising of a central plane mirror and concave mirrors which surrounds the central plane mirror, as per the teaching of Miura. One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent arrangements of the reflectors to increase light path length would have been within the level of ordinary skill in the art.

Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
In response to the arguments that Pai or Proudkill does not teach certain claimed features (pages 8-9 of REMARKS),  it should be noted that applicant's arguments are against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the arguments that the claimed structure can provide a mechanism to casus an optical mode resonating with a vibrating mode of a molecule in which it is not necessary for any light o be present in the cavity and allows for the advantageous promotion of reactions using a “vacuum field” in quantum dynamics without supplying any energy from outside of the chemical reaction device (page 8 of REMARKS), it is noted that the features upon which applicant relies (i.e. …not necessary for any light present in the cavity…… using ”vacuum field in quantum dynamics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since applicant has not provided any factual evidence to show that incorporating Proudkii would have render the benefit of Pai unsatisfactory, applicant’s argument is not found convincing. Moreover, the claimed invention does not recite any limitation regarding “. …not necessary for any light present in the cavity……”using vacuum field in quantum dynamics”.  Therefore, the rejections will be maintained. 
Conclusion
Claims 1-6 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795